 Case 19-20688        Doc 8    Filed 05/21/19   Entered 05/21/19 22:29:39     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT

In Re:                                             )      Chapter 7
                                                   )      Case No. 19-20688(jjt)
BEST HOME PERFORMANCE OF CT, LLC                   )
           Debtor.                                 )      May 21, 2019

                                  NOTICE OF APPEARANCE

         Please enter the appearance of the undersigned for Justin Buck.



                                            Respectfully submitted,
                                            JUSTIN BUCK

                                            By His Attorneys,
                                            NATALE & WOLINETZ

                                              /s/ Anthony J. Natale
                                            Anthony J. Natale
                                            Federal Bar No. ct08451
                                            116 Oak Street
                                            Glastonbury, Connecticut 06033
                                            Telephone: (860) 430-1802
                                            Facsimile:    (860) 430-1809
                                            anatale@natalelawfirm.com
 Case 19-20688       Doc 8    Filed 05/21/19       Entered 05/21/19 22:29:39     Page 2 of 2



                                       CERTIFICATION

       This is to certify that on this 21st day of May, 2019, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by e-mail to all parties by operation of the
Court’s electronic filing system.




                                              /s/ Anthony J. Natale
                                            Anthony J. Natale
                                            Federal Bar No. ct08451
                                            116 Oak Street
                                            Glastonbury, Connecticut 06033
                                            Telephone: (860) 430-1802
                                            Facsimile:    (860) 430-1809
                                            anatale@natalelawfirm.com




                                               2
